DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-15 are pending for examination.  Claim 9 was cancelled in claim amendments filed 11/16/2021.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jason A. Murphy (Registration No. 63,423) on 11/18/2021.
The application has been amended as follows:

Specification (page 8, line 27)

handling measure can be a correction, such as adaptation of the affected system or sub-system un-

Claims


storing, by a processor of a technical system, a meta-model in a computer-readable storage medium of the technical system, wherein:
the meta-model comprises at least one risk element, at least one test element and at least one objective element, and associations between the at least one risk element, the at least one test element, and the at least one objective element,
the at least one risk element is associated with one or more objective elements, and/or the at least one risk element is associated with one or more test elements, and
at least one element of the at least one risk element, the at least one test element, and the at least one objective element and/or at least one association has at least one associated risk-related parameter, and
the meta-model provides a digital format which is used in the technical system for risk-based testing of a system under test;
performing, by the processor of the technical system, one or more applicable error handling measures to the system under test that fails an executed test, the one or more applicable error handling measures including an adaptation of the system under test or a sub-system of the system under test, switching off the system under test, or disabling the system under test; and
updating, by the processor, the meta-model using a feedback loop of the technical system, the feedback loop comprising results of executed tests.

10. The method according to claim [[9]] 1, wherein the stored meta-model is extended with at least one second risk element, at least one second test element and/or 

11. The method according to claim [[9]] 1, wherein the at least one risk element, the at least one test element and/or the at least one objective element of the stored meta-model is adapted depending on at least one test result of risk-based testing.

12. The method according to claim [[9]] 1, wherein the at least one associated risk-related parameter of the stored meta-model is increased or decreased depending on at least one test result of risk-based testing.

14. A system for risk-based testing, the system comprising:
a processor;
a non-transitory computer-readable storage medium, configured to store a meta- model, wherein:
the meta-model comprises at least one risk element, at least one test element and at least one objective element, and associations between the at least one risk element, the at least one test element, and the at least one objective element,
the at least one risk element is associated with one or more objective elements, and/or the at least one risk element is associated with one or more test elements,
at least one element of the at least one risk element, the at least one test element, and the at least one objective element and/or at least one association has at least one associated risk-related parameter, and

a maintenance system coupled to the processor and the non-transitory computer-readable storage medium that performs one or more applicable error handling measures to the system under test that fails an executed test, the one or more applicable error handling measures including an adaptation of the system under test or a sub-system of the system under test, switching off the system under test, or disabling the system under test; and
a feedback loop coupled to the processor that updates the meta-model using results from executed tests.


Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 13, and 14 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1
Claim 13: “…a feedback loop coupled to the processor that updates the meta-model using results from executed tests.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114